DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-12. The examined Claims are 1-12, with Claims 1, 4-5, 10 being amended herein, and Claim 12 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objections of record are hereby withdrawn.

	Furthermore, Applicant mainly presents arguments in favor of independent Claims 1, 10, 12 versus the prior art of record (i.e. Yuan). In particular, Applicant argues that the positive electrode active material of Yuan would not meet any of the instantly claimed intensity peak ratio characteristics as set forth in Claims 1, 10, 12 (Pages 7-10 of Remarks). Applicant discloses a calculation method (involving Applicant’s Figure 3) for deriving an approximate, yet substantially accurate, I104/I110 ratio value of an exemplary embodiment of Yuan (Pages 8-10 of Remarks). Applicant argues that whereas the aforementioned method yields, at most, a 0.14 difference between an I104/I110 actual value (“Calculated 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference of record relevant to independent Claims 1, 10, 12 is Yuan et al. (US 2016/0172672).

Yuan teaches a lithium ion secondary battery comprising a positive electrode, wherein the positive electrode comprises a cathode active material, wherein the cathode active material is a lithium-containing composite oxide (Title, Abstract, [0014], [0047]-[0056], [0062]). Yuan teaches that the lithium-containing composite oxide is represented as Li1+δNiaCobMncWeO2, wherein δ is in the range of 0 to 0.2; a is in the range of 0.05 to 0.5; b is in the range of 0.05 to 0.4; c is in the range of 0.05 to 0.7; and e is in the range of 0.001 to 0.15 ([0014], [0062]). In addition to the lithium-containing composite oxide, 

However, Yuan is entirely silent with respect to an I104/I110 peak intensity ratio as instantly claimed. While it may be true that the cathode active material of Yuan is structurally in accordance with the lithium composite oxides of the instant Claims (i.e. from the standpoint of structural formula), such similar structure does not explicitly translate, or otherwise imply, that the cathode active material of Yuan also exhibits an I104/I110 peak intensity ratio as instantly claimed. Indeed, Applicant illustrates, based on the aforementioned calculation method, that Yuan’s material would exhibit a I104/I110 peak intensity ratio which is well outside the instantly claimed ratio ranges set forth in Claims 1, 10, 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729